Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 3, 6 – 11, 13, 15, 16, and 18 - 20 remain in this Application.

Response to Amendment
It is noted because of the cancellation of claim 14 in the claims submitted on 11 November 2021, the dependency of claims 18 and 20 is affected. In view of such, claims 18 and 20 will be amended as follows:

Examiner’s Amendments
IN THE CLAIMS
18. (Currently Amended) The pest animal deterrent system of claim 2, further comprising: a communication circuit configured to receive a rescue signal from the first drone; a navigation system configured to direct the second drone to the first drone, and direct the second drone to bring the first drone to a maintenance location.
claim 2, wherein the software is further configured to randomly select a strategy from the group consisting of: the first drone driving a target pest animal toward the second drone; the first and second drones both circling and spiraling down to a target pest animal; the first and second drones repeatedly attacking and withdrawing relative to a target pest animal; the first and second drones using different fuzzy boundaries; the first and second drones serially attacking a target pest animal; the first drone scattering a group of target pest animals while the second drone circles the group; the first drone and the second drone simultaneously approach the pest animal from opposite directions; and each of the first and second drones lying in wait.

Response to Arguments
Applicant’s arguments, see remarks filed 11 November 2021, with respect to the remaining claims have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 


Allowable Subject Matter
Remaining claims 2, 3, 6 – 11, 13, 15, 16, and 18 – 20 are allowed.

(In the context of bird deterrence and maintenance thereof, the prior
art of record fail to teach, in combination with other limitations, establish a fuzzy boundary for a geofenced area and controlling a tight pattern of the first drone such that the first drone spends different amounts of time in different regions of the fuzzy boundary, using a first sensor to detect a behavior of a pest animal, wherein software instructions are further
configured to use a database to assess a type of pest animal at least in part from the behavior, and use the type of pest animal to select a
deterrence strategy from a set of predetermined deterrence strategies; a drone having an attack mechanism - configured to release projectiles - selected from a group consisting of telescoping probe, a flat speaker, a flashing light, and a liquid sprayer; wherein the software instructions are further configured to perform an analysis of the relative effectiveness of the first and second deterrence strategies, and use the analysis to derive a third deterrence strategy, apply different strategies as a function of
environmental conditions; the software instructions are further configured to coordinate the first and second movements of each of the first and second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONEL BEAULIEU/Primary Examiner, Art Unit 3663